
	
		II
		111th CONGRESS
		2d Session
		S. 3713
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve post-employment restrictions on representation
		  of foreign entities by senior Government officers and employees.
		  
	
	
		1.Restrictions relating to
			 foreign entities
			(a)In
			 generalSection 207(f) of
			 title 18, United States Code, is amended—
				(1)in paragraph (1),
			 by striking 1 year and inserting 5 years;
			 and
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)DefinitionIn
				this subsection, the term foreign entity means—
							(A)the government of
				a foreign country, as defined in section 1(e) of the Foreign Agents
				Registration Act of 1938 (22 U.S.C. 611(e));
							(B)a foreign
				political party, as defined in section 1(f) of the Foreign Agents Registration
				Act of 1938 (22 U.S.C. 611(f)); and
							(C)a partnership,
				association, corporation, organization, or other combination of persons
				organized under the laws of or having its principal place of business in a
				foreign
				country.
							.
				(b)Technical and
			 conforming amendmentSection 141(b)(3) of the Trade Act of 1974
			 (19 U.S.C. 2171(b)(3)) is amended by striking (as defined by section
			 207(f)(3) of title 18, United States Code) and inserting
			 described in subparagraph (A) or (B) of section 207(f)(3) of title 18,
			 United States Code,.
			(c)Effective date
			 and applicabilityThe amendments made by subsection (a)
			 shall—
				(1)take effect on
			 the date of enactment of this Act; and
				(2)apply to any
			 individual who leaves a position, office, or employment to which the amendments
			 apply on or after the date of enactment of this Act.
				
